Exhibit 10.6
AMENDMENT TO SUPPLY AGREEMENT FOR RECONSTITUTED TOBACCO
     THIS AMENDMENT (the “Amendment”) is entered into this 30th day of October,
2008, by and between R.J. REYNOLDS TOBACCO COMPANY, a North Carolina
corporation, with its principal office at 401 N. Main Street, Winston-Salem,
North Carolina (hereinafter “RJRT”), and LORILLARD TOBACCO COMPANY, a Delaware
corporation, with its principal office at 714 Green Valley Road, Greensboro,
North Carolina 27408 (hereinafter “Lorillard”).
W I T N E S S E T H :
     WHEREAS, R.J. Reynolds Global Products, Inc. (“RJRGPI”) and Lorillard
entered a Supply Agreement for Reconstituted Tobacco effective August 20, 2004
(the “Agreement”) with an Initial Term of five (5) years which commenced
January 1, 2005 and ends December 31, 2009;
     WHEREAS, all rights and obligations of RJRGPI under the Agreement were
assigned to and assumed by RJRT on April 1, 2008;
     WHEREAS, RJRT and Lorillard desire to (1) extend the term of the Agreement
for a period of five (5) years beyond expiration of the Initial Term, (2) update
the Lorillard Specifications for Reconstituted Tobacco and (3) modify the prices
for Converted Reconstituted Tobacco ordered under the Agreement during the 2009
Contract Year of the Initial Term and during each subsequent Contract Year;
     NOW, THEREFORE, the parties hereto agree as follows:

  1.   Unless specifically stated otherwise herein, the capitalized terms in
this Amendment have the meaning as those same capitalized terms have in the
Agreement.

 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



  2.   At the end of the Initial Term, the Agreement will be extended and
renewed for an Additional Term of five (5) years, beginning January 1, 2010 and
ending December 31, 2014. There will be no automatic renewals or Rollover
Periods beyond expiration of the Additional Term. By at least eighteen months
prior to the end of the Additional Term, the parties agree to open discussions
concerning renewal of the Agreement.     3.   The current Lorillard
Specifications for Reconstituted Tobacco are set forth in Appendix “A” attached
hereto and made a part hereof. The attached Appendix “A” replaces and is
substituted for the present Appendix “A” of the Agreement effective immediately.
    4.   For the 2009 Contract Year of the Initial Term and for each Contract
Year of the Additional Term, pricing for the Converted Reconstituted Tobacco
ordered for delivery is set forth in Appendix “B” attached hereto and made a
part hereof. At the end of the 2009 Contract Year, and at the end of each
Contract Year thereafter, RJRT will calculate and determine an Annual Energy
Cost Adjustment, as specified in Appendix “B”, which will increase or decrease
Lorillard’s total financial obligation to RJRT for Converted Reconstituted
Tobacco ordered during the just ended Contract Year. Current pricing for the
2008 Contract Year is unchanged. The attached Appendix “B” replaces and is
substituted for the present Appendix “B” of the Agreement for Contract years
2009 and beyond.     5.   The parties acknowledge that there is pending in the
U.S. Congress legislation that, if passed, could require significant
modification of current tobacco product manufacturing processes, tobacco product
ingredients, and tobacco

 



--------------------------------------------------------------------------------



 



      product design. The parties do not know if, when or what modifications to
RJRT’s Reconstituted Tobacco manufacturing process will be required. The parties
agree that if the pending or similar federal legislation becomes law, they will
negotiate in good faith to determine whether, and or what modified terms, the
Agreement and this Amendment can continue in force and effect.     6.   All
provisions of the Agreement not inconsistent with this Amendment remain in full
force and effect.

     IN WITNESS WHEREOF, this Amendment has been duly executed by the parties
hereto by their duly authorized representatives as of the date set forth above.

                  R.J. REYNOLDS TOBACCO COMPANY    
 
           
 
  By:   /s/ Tommy L. Hickman    
 
           
 
  Name:   Tommy L. Hickman    
 
  Title:   Senior Vice President    
 
  Date:   10-30-08    
 
                LORILLARD TOBACCO COMPANY    
 
           
 
  By:   /s/ Ronald S. Milstein    
 
           
 
  Name:   Ronald S. Milstein    
 
  Title:   Senior Vice President    
 
  Date:   10-29-08    

 



--------------------------------------------------------------------------------



 



APPENDIX A
[***]
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



APPENDIX B
[***]
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 